DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In particular, reference to U.S. Patent Application Publication No. 2019/0053551 is made in the specification as originally filed at page 7, line 10; however, this reference is not cited in an information disclosure statement by Applicant.  As a courtesy to Applicant, Examiner has added this reference to the PTO-892 form attached to this correspondence.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
At line 1, the entirety of the title of the invention is repeated.  It is suggested that the first sentence be removed, and the second sentence instead read “A protective guard is provided for sealing an interface”;
At line 1, “Apparatus, systems, and methods […] are provided” is a phrase which can be implied.  This objection would be obviated if the first sentence were removed as previously suggested above; and
At lines 4-5, “comprises”, “comprising”, and “comprise” are legal phraseology.  It is suggested that the sentence instead read “The protective guard includes a body including a fluid impervious material and proximal and distal segments that may include a superabsorbent or a non-superabsorbent material.”  
Correction is required.  See MPEP § 608.01(b).
Specification - Disclosure
The use of the term “The LYCRA Company” at page 13, line 17, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in SM , or ® following the term.  Examiner suggests changing “The LYCRA Company” to “THE LYCRA COMPANY™”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is further objected to because at page 17, line 7, “FIG. 7” should instead read “FIGS. 7A and 7B” to properly refer to the corresponding drawings and to agree with the brief description of the drawings provided by Applicant.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because at line 1, “A protective guard for sealing an interface, comprising” should instead read “A protective guard for sealing an interface, the protective guard comprising” in order to avoid potential confusion as to what structure (i.e., the protective guard or the interface) comprises the remaining limitations of the claim.  For the purposes of examination, the limitation is interpreted in light of the specification which indicates that the protective guard comprises the remaining limitations and not the interface.
Similarly, claims 16 and 20 are objected to for the same reasons as above.  Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface” (emphasis added) at lines 5-6.  This limitation reads as a method-of-use-limitation, which actively recites its structure in relation to an external object (i.e., the interface).  This is improper for a product claim.  Correction is required.  Examiner suggests that the limitation instead read “wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface”.
Similarly, claim 1 further recites the limitation “wherein the protective guard extends about the interface to create a fluid barrier” (emphasis added) at lines 7-8.  This limitation is indefinite for the same reasons as above.  Correction is required.  Examiner suggests that the limitation instead read “wherein the protective guard is configured to extend about the interface to create a fluid barrier”.
claims 16 and 20 contain the same issues described above and, therefore, are similarly rejected.  Correction is required.
Claim 9 recites the limitation “a second raised pattern” at lines 2-3.  As a first raised pattern had not been previously introduced with respect to claim 9, it is unclear if the introduction of “a second raised pattern” also requiring some first raised pattern or not.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Examiner suggests that the limitation in claim 9 instead read “a raised pattern”.  
Similarly, Examiner notes that claims 10 and 11 also recite the limitation “the second raised pattern”.  These limitations are indefinite for the same reasons as above.  Correction is similarly required.  Examiner suggests that each of the limitation in claims 10 and 11 instead read “the raised pattern” in order to agree with the previously suggested language for claim 9.
Claim 17 recites the limitation “The cuff of claim 16” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.   Examiner suggests that the limitation instead read “The protective guard of claim 16” in order to properly refer back to the claim from which it depends.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Similarly, Examiner notes that claims 18 and 19 also recite the limitation of “The cuff of claim 16”.  These limitations are indefinite for the same reasons as above.  Correction is required.  Examiner similarly suggests that each of these limitations instead read “The protective guard of claim 16” in order to properly refer back to the 
Claims 2-8 and 12-15 are similarly rejected for being dependent on rejected claims as described above.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, each of the claims 17-19 recite “The cuff of claim 16” whereas claim 16 is instead directed to a protective guard.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner suggests that “The cuff of claim 16” instead read “The protective guard of claim 16” in each of claims 17-19 in order to properly refer back to and further limit the claim from which it depends
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12, as best can be understood, is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 12, Applicant appears to claim parts of the human body.  In particular, the claim recites the limitation “wherein the proximal segment is positioned at a user’s hand” (emphasis added), which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  In order to obviate the rejection, Examiner suggests that the limitation instead read “wherein the proximal segment is configured to be positioned at a user’s hand”.  For the purposes of examination, the limitation will be interpreted according to the suggested language provided above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-14, and 16-17, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0088281 to Ritchey (hereinafter, “Ritchey”).
Regarding claim 1, Ritchey teaches a protective guard (Fig. 1B; Abstract; cover (100)) for sealing an interface (the cover of Ritchey is structurally capable of sealing an interface; [0013]), comprising: a body comprising a fluid impervious material (body (104) is made of nitrile latex; [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed); a proximal segment (See annotated Fig. 1B of Ritchey below; segment of cover including overhang (112) proximate user’s hand; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)); and a distal segment (segment of cover including overhang (112) distal user’s hand), wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface (the proximal and distal segments of Ritchey are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard extends about the interface to create a fluid barrier (the cover of Ritchey is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and seals to reduce water intrusion, i.e., acts as a barrier; [0012]-[0013]).

    PNG
    media_image1.png
    509
    563
    media_image1.png
    Greyscale

Annotated Fig. 1B of Ritchey
Regarding claim 2, Ritchey teaches wherein the fluid impervious material is hydrophobic (the body of Ritchey is made from nitrile latex which is hydrophobic; Applicant further states that the hydrophobic fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
claim 3, Ritchey teaches wherein the fluid impervious material has elasticity (the body of Ritchey is made from nitrile latex which has elasticity; Applicant further states that the fluid impervious material having elasticity could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
Regarding claim 4, Ritchey teaches wherein the fluid impervious material is nitrile (the body of Ritchey is made from nitrile latex; [0022]).
Regarding claim 12, Ritchey teaches wherein the proximal segment is positioned at a user's hand (See annotated Fig. 1B above; the proximal segment is structurally capable of being positioned at a user’s hand).
Regarding claim 13, Ritchey teaches wherein the proximal segment comprises an elastic material (Fig. 1B; the proximal segment includes elastic band (8); Furthermore, the proximal segment as defined with respect to annotated Fig. 1B of Ritchey above includes a portion of body (104) made of nitrile latex which is also an elastic material; [0022]).
Regarding claim 14, Ritchey teaches wherein the distal segment comprises nitrile (See annotated Fig. 1B above; the distal segment as defined above includes at least a portion of body which is made from nitrile latex; [0022]).
Regarding claim 16, Ritchey teaches a protective guard (Fig. 1B; Abstract; cover (100)) for sealing an interface (the cover of Ritchey is structurally capable of sealing an interface; [0013]), comprising: a body comprising a fluid impervious material (body (104) is made of nitrile latex; [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed); a proximal segment (See annotated Fig. 1B of Ritchey above; segment of cover comprising an elastic material (segment includes elastic band (108); Furthermore, the proximal segment as defined with respect to annotated Fig. 1B of Ritchey above includes a portion of body (104) which is made of nitrile latex which is also an elastic material; [0022]); and a distal segment (segment of cover including overhang (112) distal user’s hand) comprising nitrile (See annotated Fig. 1B above; the distal segment as defined above includes at least a portion of body which is made from nitrile latex; [0022]), wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface (the proximal and distal segments of Ritchey are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard extends about the interface to create a fluid barrier (the cover of Ritchey is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and seals to reduce water intrusion, i.e., acts as a barrier; [0012]-[0013]).
Regarding claim 17, Ritchey teaches wherein the fluid impervious material is a fluid impervious film (Fig. 1B; the body of Ritchey is a layer or sheet of nitrile latex, i.e., a film; [0022]).
Claims 1, 3, and 12-13, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0119774 to Rogers (hereinafter, “Rogers”).
Regarding claim 1, Rogers teaches a protective guard (Figs. 1-2; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of , comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]); a proximal segment (See annotated Fig. 1 of Rogers below; segment of body including tie strap (20) at lower edge (15)); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard extends about the interface to create a fluid barrier (Fig. 2; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).

    PNG
    media_image2.png
    424
    1202
    media_image2.png
    Greyscale

Annotated Fig. 1 of Rogers
Regarding claim 3, Rogers teaches wherein the fluid impervious material has elasticity (wrapping body comprises a water impermeable elastomeric material; [0032]).
claim 12, Rogers teaches wherein the proximal segment is positioned at a user's hand (See Fig. 2 of Rogers; the proximal segment is structurally capable of being positioned at a user’s hand; segment at lower edge (15) is capable of being moved along arm including lower to be positioned at the user’s hand).
Regarding claim 13, Rogers teaches wherein the proximal segment comprises an elastic material (Fig. 1; the proximal segment includes elastic tie strap (20)).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best can be understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by Rogers as applied to claim 1 above, or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers as applied to claim 1 above, in view of Ritchey.
Regarding claim 2, Rogers teaches the limitations of claim 1 as discussed above.  Rogers further appears to teach wherein the fluid impervious material is hydrophobic (the material of the wrapping body of Rogers is a thin film, elastic material that preferably comprises a plastic material or similar elastomeric material that is water impermeable; [0032]).
not explicitly state that the material is hydrophobic, and it cannot be determined from Rogers’ disclosure alone whether the material is hydrophobic.
However, Ritchey, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the fluid impervious material is hydrophobic (the body of Ritchey is made from nitrile latex which is hydrophobic; Applicant further states that the hydrophobic fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hydrophobic nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body. As a result of the modification, the fluid impervious material of modified Rogers would be made of nitrile (as taught by Ritchey, and incorporated into Rogers, as explained above), and therefore, hydrophobic.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4, 14, and 16-17, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (as applied to claim 1, regarding claims 4 and 14) in view of Ritchey.
Regarding claim 4, Rogers teaches the limitations of claim 1 as discussed above.  That said, Rogers does not teach wherein the fluid impervious material is nitrile.
However, Ritchey, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the fluid impervious material is nitrile (body (104) is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body.
claim 14, Rogers teaches the limitations of claim 1 as discussed above.  That said, Rogers does not teach wherein the distal segment comprises nitrile.
However, Ritchey, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the distal segment comprises nitrile (See annotated Fig. 1B of Ritchey above; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body.
Regarding claim 16, Rogers teaches a protective guard (Figs. 1-2; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]); a proximal segment (See annotated Fig. 1 of Rogers above; segment of body including tie strap (20) at lower edge (15)) comprising an elastic material ; and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard extends about the interface to create a fluid barrier (Fig. 2; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).
That said, Rogers does not teach the distal segment comprising nitrile.
However, Ritchey, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the distal segment comprises nitrile (See annotated Fig. 1B of Ritchey above; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more 
Regarding claim 17, the modified protective wrap of Rogers (i.e., Rogers in view of Ritchey, as explained with respect to independent claim 16 above) is disclosed such that it further teaches wherein the fluid impervious material is a fluid impervious film (the wrapping body of Rogers comprising the fluid impervious material is a thin film; See Rogers, [0032]).
Claims 5-6 and 8-11, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, as applied to claim 1 above, and further in view of British Patent No. GB1132599 to Vennettilli (hereinafter, “Vennettilli”).
Regarding claim 5, Rogers teaches the limitations of claim 1 as discussed above.  That said, Rogers does not teach wherein at least one of the proximal segment and the distal segment comprises an outer surface having a first raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion at an opening of the covering, surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein at least one of the proximal segment and the distal segment (Fig. 1; one or more collar portions (1) of a covering) comprises an outer surface having a first raised pattern (projecting cells (4) on outer 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal ends of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal ends of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
Regarding claim 6, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 5 above) is disclosed such that it further teaches wherein the first raised pattern comprises vertical striations (the raised pattern of cells (4) as applied to the modified protective wrap of Rogers includes vertical striations formed by ribs (2a) of the pattern of Vennettilli; See Vennettilli Fig. 2).
Regarding claim 8, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 5 above) is disclosed such that it further teaches wherein the first raised pattern comprises cross-hatching (the raised pattern of cells (4) as applied to the modified protective wrap of Rogers includes cross-hatching formed by the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli; See Vennettilli Fig. 2).
claim 9, Rogers teaches the limitations of claim 1 as discussed above.  That said, Rogers does not teach wherein at least one of the proximal segment and the distal segment comprises an inner surface having a second raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion at an opening of the covering, surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein at least one of the proximal segment and the distal segment (Fig. 1; one or more collar portions (1) of a covering) comprises an inner surface having a first raised pattern (projecting cells (4) on inner surface of collar portion (1) form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion; See Vennettilli, page 2, lines 38-40). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the inner surfaces of both the proximal and distal ends of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the inner surfaces of both the proximal and distal ends of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54). 
Regarding claim 10, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 9 above) is disclosed such that it further teaches wherein the second raised pattern comprises pyramidal shaped nubs (the raised pattern of cells (4) as applied to the modified protective wrap of Rogers are pyramidal shaped; See Vennettilli Fig. 2; page 1, lines 64-67).
	Regarding claim 11, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 9 above) is disclosed such that it further teaches wherein the second raised pattern comprises X shaped nubs (the raised pattern of cells (4) as applied to the modified protective wrap of Rogers includes X shaped nubs formed at the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli).
Claim 7, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of Vennettilli, as applied to claims 1 and 5 above, and further in view of US 2006/0085884 to Giacheri (hereinafter, “Giacheri”).
Regarding claim 7, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 5 above) teaches the limitations of claim 5.  That said, although Vennettilli states that the projecting cells, used to modify Rogers as discussed above with respect to claim 5, can be any other suitable geometric shape (See Vennettilli, page 1, lines 64-67), the modified protective wrap of Rogers does not explicitly teach wherein the first raised pattern comprises a honeycomb pattern.
However, Giacheri, in a related arm covering art and further related to Vennettilli in the field of grip surface patterns, is directed to a limb or arm covering having a raised, non-slip surface for enhancing gripping between the body of the covering and another surface, e.g., a user (See Giacheri, Abstract).  More specifically, Giacheri teaches wherein the first raised pattern comprises a honeycomb pattern (See Giacheri, Fig. 7b; grip surface having raised hexagonal, i.e., honeycomb, pattern; [0060]).
It would have been obvious for one of ordinary skill in the at the time of filing of the invention would have been motivated to change the shape of the raised pattern of the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, as explained with respect to independent claim 5 above) to instead have the raised hexagonal pattern disclosed by Giacheri.  One of ordinary skill in the art would have been motivated to change the shape of the raised pattern of the modified protective wrap of Rogers to instead have the raised hexagonal pattern disclosed by Giacheri to, by non-limiting example, provide a different geometric pattern appearance for the sake of adjusting the aesthetic appearance.  Furthermore, Examiner notes that although Applicant discusses the honeycomb pattern at page 14 of the specification as originally filed, Applicant’s disclosure is absent a showing of any criticality of the first raised pattern being a honeycomb pattern, since Applicant also discloses numerous other potential patterns, with no benefits disclosed of one particular pattern over another (See specification as originally filed, page 14, lines 18-24).
Claims 15 and 20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (as applied to claim 1, regarding claim 15) in view of US 2005/0268941 to McKenzie (hereinafter, “McKenzie”).
Regarding claim 15, Rogers teaches the limitations of claim 1 as discussed above.  Furthermore, Rogers teaches wherein at least one of the proximal segment and the distal segment comprises a material that expands upon contact with a fluid (See annotated Fig. 1 of Rogers above; strips of moisture absorbing material (31, 32) are 
That said, Rogers does not teach the material being a non-superabsorbent material.
However, McKenzie, in a related protective covering art, is directed to an open-ended, cylindrical cloth that is securably positionable on portions of a user’s body (e.g., a hand, wrist, forearm) that provides protection to the user’s body when worn (See McKenzie, Figs. 7A-7D; Abstract; [0045]).  More specifically, McKenzie teaches the covering comprising a non-superabsorbent material (body of covering may include a cotton fabric for absorption purposes; See McKenzie, [0028]; Applicant further states that the expandable, non-superabsorbent material could be cotton at page 13, line 24-26 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the cotton material disclosed by McKenzie in for the moisture absorbing material of the strips of Rogers, as the modification amounts to no more than a simple substitution of one known water absorbing material for another with nothing more than the reasonable expectation of one water absorbing material performing just as well as the other to yield predictable results, i.e., preventing potential moisture leaks into an interior of the sealed covering.
Regarding claim 20, Rogers teaches a protective guard (Figs. 1-2; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric ; a proximal segment (See annotated Fig. 1 of Rogers above; segment of body including tie strap (20) at lower edge (15)); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is positioned on a first side of the interface and the distal segment is positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard extends about the interface to create a fluid barrier (Fig. 2; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).
That said, although Rogers does further teach strips of moisture absorbing material (31, 32) positioned in the proximal and distal segments, respectively, Rogers does not teach the material in each segment comprising a non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid.
However, McKenzie, in a related protective covering art, is directed to an open-ended, cylindrical cloth that is securably positionable on portions of a user’s body (e.g., a hand, wrist, forearm) that provides protection to the user’s body when worn (See McKenzie, Figs. 7A-7D; Abstract; [0045]).  More specifically, McKenzie teaches the covering comprising a non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid (body of covering may include a cotton fabric for absorption purposes that is capable of 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the cotton material disclosed by McKenzie for moisture absorbing material of the strips positioned in the proximal and distal segments of Rogers, as the modification amounts to no more than a simple substitution of one known water absorbing material for another with nothing more than the reasonable expectation of one water absorbing material performing just as well as the other to yield predictable results, i.e., preventing potential moisture leaks into an interior of the sealed covering.
Claims 18-19, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of Ritchey, as applied to claim 16 above, and further in view of Vennettilli.
Regarding claim 18, the modified protective wrap of Rogers (i.e., Rogers in view of Ritchey, as explained with respect to independent claim 16 above) does not teach wherein at least one of an inner surface and an outer surface of the proximal segment has a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion at an opening of the covering, surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein at least one of an inner surface and an outer surface of the proximal segment (Fig. 1; inner surface of collar portions (1) of a covering) has a raised pattern (projecting cells (4) on inner surface of collar portion (1) form a raised pattern; Examiner notes that projecting cells (4) may be placed on either an inner or outer surface of collar portion; See Vennettilli, page 2, lines 38-40). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the inner surface of the proximal end of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the inner surface of the proximal end of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54). 
Regarding claim 19, the modified protective wrap of Rogers (i.e., Rogers in view of Ritchey, as explained with respect to independent claim 16 above) does not teach wherein at least one of an inner surface and an outer surface of the distal segment has a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion at an opening of the covering, surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein at least one of an inner surface and an outer surface of the distal segment (Fig. 1; inner surface of collar portions (1) of a covering) has a raised pattern (projecting cells (4) on inner surface of 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the inner surface of the distal end of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the inner surface of the distal end of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2006/0084904 to Ritchey; and US 5,592,953 to Delao are both directed to protective arm or limb coverings.  US 5,948,707 to Crawley et al.; US 4,133,624 to Heavner et al.; US 4,464,796 to Heissenberger et al.; US 2002/0082542 to Hall; and US 3,457,919 to Harbard are all directed to coverings having protruding gripping surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732